Title: From James Madison to Louis-André Pichon, 4 November 1803
From: Madison, James
To: Pichon, Louis-André



Department of State, November 4th. 1803.
Mr. Madison has laid before the President the observations in Mr. Pichon’s note of the 27th. of October.
The President has given them the attention which they merit; and would have found much satisfaction in yielding accommodations which might be acceptable to the French Govt.; But considerations drawn from several sources permit him to facilitate and quicken only the exicution of the pecuniary articles of the Treaty, which will be cheerfully done in every mode that may be convenient for the purpose. It would be superfluous to observe to Mr. Pichon that none of these considerations imply the slightest diffidence of the most decisive good faith of the French Government. On the contrary the President has seen in all that has passed on this subject, the most satisfactory pledges of a disposition which perfectly corresponds with his own to render the exicution of the Treaty in all parts as honorable and as punctual, as the conduct of the negociators which led to it appear to have been on both sides sincere and friendly. Mr. Madison cannot omit this occasion of assuring Mr. Pichon that the spirit of candor & accommodation which Mr. Pichon has manifested in the part which he has borne in the latter stages of this transaction, have confirmed the high esteem entertained for his character, and inspired an interest in the personal sentiments and wishes, which are expressed in his note.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (AAE: Political Correspondence, U.S., 56:216).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:584.


